899 F.2d 1221
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph N. AQUILINA, M.D., Plaintiff-Appellant,v.UNITED STATES of America, U.S. Justice DepartmentImmigration & Naturalization, Defendant-Appellee.
No. 89-1565.
United States Court of Appeals, Sixth Circuit.
April 10, 1990.

Before MERRITT, Chief Judge;  KRUPANSKY, Circuit Judge;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Aquilina filed an action in which he challenged the constitutionality of legislation (presently codified at 8 U.S.C. Sec. 1401) restricting the ability of naturalized citizens to pass their citizenship to their foreign-born children at birth.  The district court ultimately dismissed the case and this appeal followed.  The parties have briefed the issues, plaintiff Aquilina proceeding without counsel.


3
Upon consideration, we find that the district court correctly dismissed the complaint.  The core of Aquilina's action is his claim that he had a constitutionally cognizable right to pass on his citizenship to his children regardless of the circumstances of their birth.  No such absolute right exists in law.   Rogers v. Bellei, 401 U.S. 815, 830 (1971).  Aquilina lacks standing to assert claims on behalf of his adult children, both of whom are naturalized citizens, hold advanced degrees, and are presumptively capable of litigating their own claims.


4
Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.